            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

JESSE A. V. HEATH, JR.                                       PLAINTIFF
ADC #119387

v.                       No. 5:17-cv-209-DPM-JTK

HORAN, Doctor, Cummins Unit; and
LASONYA GRISWOLD, APN, Cummins Unit                        DEFENDANTS

                                 ORDER
      In objecting to the recommendation, Dr. Horan raised a new
argument about exhaustion and introduced a new affidavit.          NQ 45.

The Magistrate Judge is best situated to consider this new material first.
The Court therefore declines the recommendation, Ng 43, without
prejudice and returns this case to the Magistrate Judge for further
proceedings.      After Heath has had an opportunity to respond to the
new     papers,    the   Court   would    benefit   from    an   updated
recommendation.
     So Ordered.


                                  D. P. Marshall Jr.
                                  United States District Judge
